Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on October 29, 2019. Claims 1-19 are currently pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 10, 15, 17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Eberling et al. US2013/0320751 (“Eberling”).

Regarding claim(s) 1, 9, 17. Eberling discloses a system for allowing failover between an autonomously controlled braking system and a human controlled braking system in a truck having pneumatic brake lines comprising: 
(para. 2, e.g. A typical vehicle braking system for a straight truck, bus, tractor, or trailer, includes a source of pressurized air along with valves for selectively directing the air to brake chambers at the wheels of the vehicle. Vehicle air brake systems typically include a primary circuit, which is often used for driven wheels, and a secondary circuit, which is often used for non-driven wheels. The vehicle has a dual brake valve, or foot brake valve (FBV),); 
a controller that performs autonomous braking operations in response to control inputs and that senses when a human operator is handling the actuator (e.g. automatic traction control (ATC), para. 12-para. 13, e.g. a brake valve actuator for selectively actuating the brake valve to effect an autonomous braking function. ); and 
a plurality of valves, interconnected in a pressure circuit between a pressurized air source on the truck, the actuator, the truck brakes and the trailer brake air supply, responsive to the controller (para. 13, e.g. The electronically controlled proportional modulator can include a normally closed solenoid valve supplied with line pressure and a normally open solenoid valve, wherein during an autonomous braking event, the normally closed solenoid valve opens to supply the brake valve actuator with a supply of pressurized air,), and 
arranged to override selective delivery of pressurized air to the truck brakes and the trailer brake air supply in response to the autonomous braking operations in favor of selective delivery of pressurized air via the actuator (para. 45, e.g. This provides a mechanical push-through that is configured to allow a driver to override any automated braking function and "push through" the driver input to deliver pressure to the primary and secondary circuits as desired. In contrast to brake-by-wire systems, the exemplary valve provides for enhanced autonomous braking features while maintaining the driver in full control of the brake valve to effect maximum braking if and when necessary.). 

Regarding claim(s) 2, 10. Eberling discloses wherein the actuator is at least one of a brake foot pedal assembly and a parking brake handle assembly (para. 2, e.g. The vehicle has a dual brake valve, or foot brake valve (FBV), which is a valve in both the primary circuit and the secondary circuit that is controlled by the foot pedal (brake pedal) of the vehicle in response to driver demand for braking). 

(fig. 3, para. 41-para. 43). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6, 8, 11-14, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eberling et al. US2013/0320751 (“Eberling”) in view of Miller et al. US2019/0299946 (“Miller”).

Regarding claim(s) 3, 11, 18. Eberling does not explicitly disclose wherein the controller is arranged to apply emergency stop braking settings to the valves in response to predetermined conditions. 
Miller teaches another vehicle braking system additionally apply emergency stop braking settings to the valves in response to predetermined conditions (para. 2, para. 9, e.g. conditions, increased braking forces can be applied to the trailer wheel brakes when needed for emergency braking even when the AEB system on the tractor lacks knowledge regarding whether one or more trailers has an anti-lock braking system or other automated system that would help maintain the stability of the trailer. In this manner, the stopping distance of the tractor-trailer can be reduced during emergency braking events.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Eberling by incorporating the applied teaching of Miller to improve vehicle braking system and reduce risk of vehicle collision.
	
Regarding claim(s) 4, 12, 19. Eberling in view of Miller further teaches wherein the controller includes a vehicle CAN bus that communicates with other vehicle systems (Miller: para. 15 e.g. a controller 28 and an operator interface 30 that communicate with one another over a conventional vehicle communication bus such as a controller area network (CAN).)

Regarding claim(s) 5, 13. Eberling in view of Miller further teaches wherein the valves are adapted to selectively deliver pressurized air to each of service brakes and parking brakes (Miller: Para. 28, e.g. trailer parking control valve 96 and each wheel brake 34.)

Regarding claim(s) 6, 14. Eberling in view of Miller further teaches wherein the pressure circuit includes a plurality of pressure sensing monitor switches, poppet valves that selectively release pressurized air to an external environment and shuttle valves that override pressure flow from each of a plurality of inputs (Miller: Para. 28, e.g. trailer parking control valve 96 and each wheel brake 34.)

Regarding claim(s) 8, 16. Eberling in view of Miller further teaches wherein the pressure circuit includes a tank monitor adapted to determine whether tank pressure falls below a predetermined threshold, and wherein, in response thereto, the valves apply at least one of the service brakes and the parking brakes and direct the controller to ignore predetermined sensors and switches within the pressure circuit (Miller: The controller is further configured to establish a threshold speed responsive to a level of friction between the tractor-trailer and a road surface on which the tractor-trailer is travelling and to generate a control signal to control delivery of fluid pressure to the trailer wheel brake.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669